Citation Nr: 1610569	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2015, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The Veteran's service-connected disabilities are not of such severity as to preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.19 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A February 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of TDIU, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, VA examination reports, and identified private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding relevant records. 

The Veteran most recently underwent VA examinations to determine the severity of his diabetes mellitus, type II (DM), and PTSD and address their impact on his employability in May 2010 and April 2015 respectively.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

The Veteran is not prejudiced by not obtaining a single opinion addressing the collective impact of his service-connected disabilities on his employability.  VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Indeed, following and taking note of the Federal Circuit's decision in Geib, the Court clarified in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability in a single opinion as the opinions of record adequately addresses the impact of such on his employability and, therefore, the Veteran is not prejudiced from the Board's reliance on the conclusions reached in the VA examinations already of record.

Some discussion of the Veteran's October 2015 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified and information was elicited from the Veteran regarding his PTSD symptoms and why he felt they rendered him unemployable.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that he is unemployable as a result of his service-connected disabilities, specifically his PTSD.  Therefore, he believes that a TDIU is warranted.

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a) (2015).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); see also Faust v. West, 13 Vet. App. 342, 356 (2000).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Throughout the appeals period, the Veteran has been service connected for PTSD, evaluated as 70 percent disabling, and DM, evaluated as 20 percent disabling..  As the Veteran has received a single disability rating of 40 percent or more and a combined rating of 70 percent or more, he has met the percentage rating standards for TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a) (2015).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

The Veteran reported having completed three years of high school and a history of working as a truck driver.  See TDIU application, January 2010.  Parenthetically, the Board notes that, on a second TDIU application dated in November 2014, the Veteran reported only completing two years of high school.  However, as his personnel records indicate three years of high school education, the Board will assume that this was an error.  The Veteran last worked as a self-employed truck driver in 2009.  

The Veteran claims in his written statements and hearing testimony that he stopped working because he could not interact with customers while working during the day.  He also indicated that he could no longer work at night, when he would not have the same in-person interactions, but did not provide an explanation for this inability.  

The medical evidence regarding the Veteran's employability includes private psychiatric treatment records, a May 2010 VA for DM, and an April 2015 VA examination for PTSD.  The Veteran's private psychiatrist provided two summary letters regarding his PTSD symptoms and employability.  A March 2009 letter noted that the Veteran's working memory was 100 percent impaired, anger, sadness, and fear came upon him without understanding 60 percent of the time, and he felt depressed 100 percent of the time.  The private psychiatrist determined that these symptoms were consisted with a GAF score of 45 and that the Veteran was moderately compromised in his ability to sustain social and/or work relationships.  The Veteran was working part time at the time of this letter.  

Following his filing of the TDIU claim, the Veteran obtained another letter from his private psychiatrist in May 2011.  This letter reported the same diagnosis, GAF score, and symptoms as the March 2009 letter.  However, it showed some improvement in the Veteran's symptoms, reporting that he now experienced anger, sadness, and fear coming upon him without his understanding and felt depressed only 50 percent of the time.  He was again found to be moderately compromised in his ability to sustain social relationships.  Despite these apparent identical or improved symptoms, the private psychiatrist concluded in this letter that the Veteran was unable to sustain work relationship and was, therefore, permanently and totally disabled and unemployable.  The private psychiatrist provided no explanation for the difference in the Veteran's ability to sustain social as compared to work relationships.  

In light of these inconsistencies, the Board cannot rely on the private psychiatrist's May 2011 letter.  He failed to explain why, in light of the exact same or even improved symptomatology, his assessment of the Veteran's employability changed.  There is also no indication that the examiner reviewed the record in its entirety.  Such is not necessarily fatal to the outcome of the appeal.  However, in this case, the psychiatrist would have observed the Veteran's inconsistent report of his employment and disability history.  Without such an explanation or supporting treatment records, the Board finds this letter carries little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

None of the three VA examiners who evaluated the Veteran's service-connected PTSD and DM and resulting employability found him unemployable due to his service-connected disabilities.  Significantly, prior to seeking TDIU, the Veteran reported to the December 2009 PTSD examiner that he retired due to his nonservice-connected bilateral knee disabilities.  The May 2010 VA DM examiner noted that the Veteran retired at 62 in order to receive Social Security Administration (SSA) retirement benefits and did not indicate any impairment in employability due to DM.  The Veteran also reported to this examiner that he was unable to continue as a truck driver due to his nonservice-connected bilateral knee disabilities.  The examiner did conclude that the Veteran had peripheral vascular disease secondary to a 1984 crush wound of the right lower leg that rendered him unemployable.  However, this disability is not service-connected and cannot be considered in assessing the Veteran's employability.  

The April 2015 VA psychiatric examiner similarly concluded that the Veteran's PTSD did not affect his ability to complete physical or sedentary activities.  Rather, she noted that the Veteran retired when he turned 62 and that he stopped working by choice because it was hard to get along with people and he was working at night.  Although there is again no clarification of the night time working, it seems that the Veteran chose not to work at night.  There was no finding that employment was precluded due to the Veteran's service connected disabilities.

Having reviewed the record, the Board finds no persuasive and credible evidence suggesting that the Veteran is unemployable solely due to his service-connected disabilities.  He eft his most recent job due to a nonservice-connected bilateral knee disability, eligibility for SSA retirement benefits, and a desire not to work at night.  The only evidence to support a finding of unemployability solely based on service-connected disability consists of the private psychiatrist's May 2011 letter.  That letter carries reduced probative value due to the inconsistent findings it made.

The Veteran's own written statements and hearing testimony have also been considered.  However, the credibility of the history provided by the Veteran is problematic.  Credibility has been termed as "the quality or power of inspiring belief."  See Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

With regard to credibility, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152   (1996).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). 

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991).

The Veteran testified under oath that he suffered the right leg crush injury in Vietnam and not after service.  However, the medical evidence clearly establishes that it happened in 1984 at a post-service job.  There is no objective medical evidence to contradict these records.  That is, the Veteran's lay testimony of an in-service injury is inconsistent with, and at times contradict, other evidence of record, including his own statements.  See Gardin v. Shinseki, 613 F.3d 1374, 1379   (Fed. Cir. 2010).  This in turn causes the Board to question the Veteran's credibility overall and regarding his actual reasons for not working.  In light of the Veteran's questionable credibility, the Board cannot rely on his statements to contradict the multiple VA examiners' opinions that are against his claim.  

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 80 percent combined rating, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 80 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2015).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


